                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION

UNITED STATES OF AMERICA                               )
                                                       )
        V.                                             )               2:19-CR-52
                                                       )               JUDGE REEVES
BRANDON ISAIAH OTEY                                    )


                      WRIT OF HABEAS CORPUS AD PROSEQUENDUM

THE PRESIDENT OF THE UNITED STATES OF AMERICA
TO ANY AUTHORIZED REPRESENTATIVE
THEREOF - GREETINGS:

        We command that you have the body of BRANDON ISAIAH OTEY who is currently in

the custody of the Sullivan County Jail, at Blountville, Tennessee, under your custody as it is

said, under safe and secure conduct before the Judge of our District Court within and for the

Eastern District of Tennessee, at the city of Greeneville, Tennessee, on April 24, 2019, at 1:30

P .M., there to be present for an Initial Appearance, or for his case to be otherwise disposed of

upon said indictment heretofore returned against him, and each day thereafter until said case is

disposed of, and immediately thereafter the said defendant shall be returned to the said Jailer,

Sullivan County Jail, at Blountville, Tennessee, under safe and secure conduct, and have you

then and there this writ.

       And as by order of said District Court it is directed, if said Jailer so elects, the United

States Marshal for the Eastern District of Tennessee, or any other duly authorized United States

Marshal or Deputy United States Marshal is hereby ordered and directed to receive said

BRANDON ISAIAH OTEY into his custody and possession at the said Sullivan County Jail at

Blountville, Tennessee, and under safe and secure conduct to have him before the Judge of our

said District Court at the time and place aforesaid for the purpose aforesaid, and to return him to




Case 2:19-cr-00052-PLR-CRW Document 23 Filed 11/05/19 Page 1 of 2 PageID #: 43
said Sullivan County Jail, at Greeneville, Tennessee, under safe and secure conduct and redeliver

him to the Jailer, Sullivan County Jail, at Blountville, Tennessee.

                                                        JOHN C. MEDEARIS, CLERK




                                                             (




CUSTODY ASSUMED:

EXECUTED this      ~i..    day of   /1-Pr1 /      Ji.
                                               , 20



       By:    4~
               Umted States Marshal/Deputy


RETURNED:

EXECUTED thi~             day of 0c.. 't"      , 20~~


       By:         Lo6~          D~~o-...l
               United States Marshal/Deputy


SENTENCED STATE PRISONER: Yes: _ _ No: _ _




                      ~dlC+tv\_~                        t-
                           \J\.=1Jv\, \SSe. d.




Case 2:19-cr-00052-PLR-CRW Document 23 Filed 11/05/19 Page 2 of 2 PageID #: 44
